         Case 1:19-cv-00650-NGG-PK Document 21 Filed 12/06/19 Page 1 of 3 PageID #: 61

          Case Number: 1:19- CV - Q0650( NOG)(PK)


                                       PROPOSED DISCOVERY PLAN

                                                                                                     NOT
                                                                                       DONE       APPLICABLE         DATE


            A. ACTIONS REQUIRED BEFORErm INITIAL CONFERENCE

                                                                                      X                        9/6/2019
                   1. Rule 26(f) Conference held
                                                                                      X
                   2. Rule 26(a)(1) disclosures exchanged

                   3. Requests made:
                                                                                                X
                          a.   Medical records authorization

                                                                                                X
                          b. Section 160.50 releases for arrest records

                                                                                                X
                          c. Identification ofJohn Doe/Jane Doe defendants
                                                                                      X
                          d. Proposed Stipulation of Confidentiality
                                                                                      X
                   4. Procedures for producing Electronically Stored
                       Information (ESI) discussed

            B. SETTLEMENT

                   1. Plaintiff to make settlement demand
                                                                                      X                         July 1,2019

                                                                                      X
                   2. Defendant to make setdement offer

                                                                                                X
                   3. Referral to EDNY mediadon program pursuant to Local Rule 83.8?
                       (If yes, enter date to be completed)

                   4. Setdement Conference (proposed date)                                      X


            C. PROPOSED DEADLINES

                   1. Modon to join new parties or amend pleadings                                             3/25/2020


                   2. Initial documents requests and interrogatories                                           1/29/2020


                   3. All fact discovery to be completed (including disclosure of                              6/10/2020
                       medical records)

                   4. Joint status report cerdf)'ing close of fact discovery and                                 14/2020
                        indicating whether expert discovery is needed

                   5. Expert discovery (only if needed)                 Chefk here ifnot applicable □


4849-9625-3610.2                                                                                               Rev. 9-14-18
Case 1:19-cv-00650-NGG-PK Document 21 Filed 12/06/19 Page 2 of 3 PageID #: 62
Case 1:19-cv-00650-NGG-PK Document 21 Filed 12/06/19 Page 3 of 3 PageID #: 63




Peggy Kuo
